 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      WESTERN HERITAGE INSURANCE
      COMPANY,
 9                          Plaintiff,                          NO. C17-01795RSL
10                  v.
11
                                                                ORDER APPROVING
      MARGO LINDSAY, as personal                                SETTLEMENT
12
      representative of the estate of Nicholas
      Lindsay, deceased, et al.,
13
                            Defendants.
14

15

16          This matter comes before the Court on “Defendants’ Motion for Approval of Settlement

17   Benefitting a Minor.” Dkt. # 62. Plaintiff joined in the motion, and the court-appointed guardian
18   ad litem recommends that the Court approve the settlement and trust as proposed.
19
            Having reviewed the record in this matter, including the memoranda, declarations, and
20
     exhibits submitted by the parties regarding the proposed settlement agreement, the Court finds
21
     that the settlement and trust protect the minor’s interests: the settlement is therefore
22

23   APPROVED. Western Heritage Insurance Company shall fund or cause to be funded the

24   settlement amount within thirty days of the date of this Order. Funds from the settlement amount
25   //
26

27

28   ORDER APPROVING SETTLEMENT - 1
 1   may be disbursed to pay for the legal expenses identified in the motion, the remainder to be
 2   disbursed to the trust as proposed.
 3

 4
            Dated this 30th day of October, 2019.
 5

 6                                            A
                                              Robert S. Lasnik
 7                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER APPROVING SETTLEMENT - 2
